                           Case 1:19-cv-00370-EAW Document 15 Filed 05/15/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                               UNITED STATES DISTRICT COURT
                                                                                         for the
                                                                   Western District
                                                                 __________         of of
                                                                             District  New  York
                                                                                          __________


                        Adham Amin Hassoun                                                  )
                                     Plaintiff                                              )
                                        v.
JEFFREY SEARLS, in his official capacity as Acting Assistant Field Office Director and
                                                                                            )      Case No.   19-cv-370
Administrator of the Buffalo Federal Detention Facility                                     )
                                   Defendant                                                )

                                                                   APPEARANCE OF COUNSEL

To:         The clerk of court and all parties of record

            I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

            Adham Amin Hassoun                                                                                                                .


Date:              05/15/2019                                                                                      /s/ Judy Rabinovitz
                                                                                                                    Attorney’s signature


                                                                                                                Judy Rabinovitz JR-1214
                                                                                                                Printed name and bar number
                                                                                                                   125 Broad Street
                                                                                                                      18th Floor
                                                                                                               New York, New York 10004

                                                                                                                          Address

                                                                                                                 JRabinovitz@aclu.org
                                                                                                                      E-mail address

                                                                                                                     (917) 496-4275
                                                                                                                     Telephone number

                                                                                                                     (212) 549-2654
                                                                                                                       FAX number
